Exhibit 10.1

 

EXECUTION COPY

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement, made this 31st day of October, 2004 (the “Effective
Date”), is between Constar International Inc. (“Constar”) and Continental PET
Technologies, Inc. (“Continental”).

 

WHEREAS in April, 1999, Constar’s predecessor filed a lawsuit against
Continental in the United States District Court for the District of Delaware,
which action is now captioned Constar International Inc. v. Continental PET
Technologies, Inc., C.A. No. 99 CV 234 (“the Action”), alleging infringement of
U.S. Patent No. 5,021,515, entitled “Packaging” (“the ‘515 Patent”);

 

WHEREAS Continental denies that it has made, used, sold, or offered to sell any
products that infringe any claim of the ‘515 Patent;

 

WHEREAS Continental filed a counterclaim seeking a declaratory judgment that the
‘515 Patent is invalid, unenforceable, and/or not infringed;

 

WHEREAS Constar denies that the ‘515 Patent is invalid or unenforceable;

 

WHEREAS in May 2000, Chevron Phillips Chemical Company and Chevron Research and
Technology Company (collectively “Chevron”) intervened in the Action, claiming
that the patent rights asserted by Constar against Continental rightfully
belonged to Chevron pursuant to a 1993 License Agreement, asserting an
infringement claim against Continental and a cross-claim against Constar, to
which Constar counterclaimed; WHEREAS Chevron subsequently settled its
infringement claim against Continental and granted a sub-license under the 1993
License Agreement to Continental (“the Chevron/Continental sub-license”), which
sub-license Constar contends is invalid;



--------------------------------------------------------------------------------

WHEREAS the issues relating to the respective rights of Constar and Chevron
under the 1993 License Agreement were tried to the Court in July, 2001;

 

WHEREAS on November 25, 2002, the Court issued a Memorandum Opinion holding that
the rights to the accused Continental products remained with Constar and had not
been licensed to Chevron, and judgment was entered accordingly on March 31,
2002;

 

WHEREAS Continental continued to assert the validity of the Chevron/Continental
sub-license;

 

WHEREAS on June 30, 2003, Constar supplemented its counterclaim against Chevron
to assert that Chevron induced Continental’s continued infringement by granting
the Continental sub-license;

 

WHEREAS Constar and Chevron have settled the claims between them, have entered
into a new license agreement, and have entered into a Settlement Agreement
executed concurrently herewith;

 

WHEREAS Continental and Chevron have amended their settlement and terminated the
Chevron/Continental sub-license;

 

WHEREAS the parties hereto desire to settle and resolve the Action;

 

NOW THEREFORE, in full and complete settlement of the disputes between them, in
consideration of the mutual covenants and agreements contained herein, and
intending to be legally bound, the parties hereto agree as follows:

 

1. Upon the execution of this Agreement:

 

- 2 -



--------------------------------------------------------------------------------

(a) Owens-Illinois, Inc. shall pay to Constar the sum of twenty-five million one
hundred thousand U.S. dollars ($25,100,000) by wire transfer of immediately
available funds to the below referenced account:

 

Constar International Inc.

SunTrust Bank

ABA: 061000104

Account: 1000007625964

SWIFT: SNTRUS3A

 

(b) the parties shall enter into a License Agreement dated of even date herewith
(“License Agreement”); and

 

(c) Constar shall deliver to Continental a document executed by Rexam AB
consenting to the settlement of the Action in the form attached hereto as
Exhibit 1.

 

2. Upon the execution of this Agreement:

 

(a) The parties hereby release, remise, and forever discharge one another, their
predecessors, successors, parents, subsidiaries, officers, directors, agents,
employees, assigns, and attorneys, from any and all claims, demands,
liabilities, causes of action, damages, legal fees, costs, expenses, and claims
for compensation of whatever nature or description, arising out of or relating
to the Action, and/or which have been or could have been asserted in the Action,
including but not limited to any allegation that any multi-layer article
including MXD6 and cobalt neodecanoate infringes any of the Licensed Patents as
that term is defined in the License Agreement. This release shall not preclude
any action for breach of this Settlement Agreement or any action under the
License Agreement, nor shall any such action be considered to have rendered the
release contained in this paragraph unenforceable for any reason, including for
purposes of paragraph 12.

 

- 3 -



--------------------------------------------------------------------------------

(b) Constar and ACI Operations Pty Ltd, an Australia company, and Owens-Illinois
Plastics KFT (f/k/a Continental PET Technologies Magyarorszag KFT), a Hungary
company, hereby release, remise, and forever discharge one another, their
predecessors, successors, parents, subsidiaries, officers, directors, agents,
employees, assigns, and attorneys, from any and all claims, demands,
liabilities, causes of action, damages, legal fees, costs, expenses, and claims
for compensation of whatever nature or description, arising out of or relating
to the Action, and/or which have been or could have been asserted in the Action,
including but not limited to any allegation that any multi-layer article
including MXD6 and cobalt neodecanoate infringes any of the Licensed Patents as
that term is defined in the License Agreement. This release shall not preclude
any action for breach of this Settlement Agreement or any action under the
License Agreement, nor shall any such action be considered to have rendered the
release contained in this paragraph unenforceable for any reason, including for
purposes of paragraph 12. Owens-Illinois hereby represents and warrants that ACI
Operations Pty LTd and Owens-Illinois Plastics KFT are indirect, wholly-owned
subsidiaries of Owens-Illinois and that Owens-Illinois has authority to bind ACI
Operations Pty LTd and Owens-Illinois Plastics KFT to this Agreement.

 

3. The parties agree that they will execute and file, within five business days
of the execution of this Settlement Agreement, any and all necessary documents
to discontinue the prosecution of the Action, including all counterclaims, with
prejudice, and that each party shall bear its own costs and fees incurred in
connection with the Action.

 

- 4 -



--------------------------------------------------------------------------------

4. Continental agrees that it will not directly or indirectly contest the
validity or enforceability of the patents licensed pursuant to the License
Agreement, provided, however, that if Continental is accused of infringing any
of the patents licensed pursuant to the License Agreement Continental shall have
the right to contest the validity, enforceability, and alleged infringement of
all such patents.

 

5. Any dispute arising between or among the parties to this Settlement Agreement
in connection with this Settlement Agreement shall be resolved by binding
arbitration to be conducted in New York, N. Y. pursuant to the commercial
arbitration rules of the American Arbitration Association. The parties shall
endeavor to concur in the appointment of a single neutral arbitrator to
arbitrate the dispute. In the event the parties cannot agree upon a single
neutral arbitrator after reasonable efforts, the dispute shall be referred to
three arbitrators, one to be appointed by Constar, one to be appointed by
Continental, and the third to be nominated by the two arbitrators so selected by
the parties, or if they cannot agree upon a third, by the American Arbitration
Association. In the event that either party, within one month of any
notification made to it of a demand for arbitration by the other party in
accordance with this paragraph, shall not have appointed its arbitrator, such
arbitrator shall be nominated by the American Arbitration Association. The
decision of any two of the three arbitrators shall be binding on all parties to
the arbitration and any successors thereto.

 

6. This Settlement Agreement shall be construed and the legal relations between
the parties determined in accordance with the laws of the State of Delaware,
excluding any choice of law rules which may direct the application of the laws
of any other jurisdiction.

 

- 5 -



--------------------------------------------------------------------------------

7. Continental shall not directly or indirectly sell or transfer any part of its
business pertaining to the manufacture and sale of Licensed Products as defined
in the License Agreement without obtaining the agreement of the transferee to be
bound by the obligations set forth in this Settlement Agreement (other than
those set forth in paragraph 1). Constar shall be a third party beneficiary of
such agreement.

 

8. All notices required or permitted to be given under this Agreement shall be
in writing and shall be sent by facsimile, by certified mail, or by overnight
courier addressed as set forth below or to such other person or address as may
be notified in accordance with this paragraph. Any such notice shall operate and
be deemed to have been served (i) if by facsimile, upon dispatch, with a
facsimile confirmation of receipt; (ii) if by certified mail, three business
days after dispatch; (iii) if by overnight courier, on the following business
day.

 

- 6 -



--------------------------------------------------------------------------------

For Constar:

 

David J. Waksman

Vice President, General Counsel,

and Secretary

Constar International Inc.

One Crown Way

Philadelphia, PA 19154-4599

 

For Continental:

 

Continental PET Technologies, Inc.

One SeaGate

Toledo, Ohio 43666

 

ATTENTION: General Counsel

 

9. The making, execution, and delivery of this Settlement Agreement have been
induced by no representation, statements, warranties, or agreements other than
those expressed herein. This Settlement Agreement embodies the entire
understanding of the parties and there are no further or other agreements or
understandings, written or oral, in effect between the parties relating to the
subject matter hereof, except for the License Agreement that is executed
concurrent herewith.

 

10. This Settlement Agreement may be amended or modified only by a written
instrument signed by authorized representatives of the respective parties
hereto.

 

11. The failure of any party to enforce at any time any of the provisions of
this Settlement Agreement shall in no way be construed as a waiver of any such
provision nor in any way affect the validity of this Settlement Agreement.

 

12. If for any reason any provision of this Settlement Agreement is held
invalid, illegal, or unenforceable, such provision shall be deemed to be
severable from the other provisions of this Agreement, all of which shall remain
in full force and effect and be binding upon the parties hereto, provided,
however, that (i) if Constar’s release of any released party set forth in
paragraph 2 is in any way rendered unenforceable as

 

- 7 -



--------------------------------------------------------------------------------

determined by arbitration as set forth in paragraph 5 and (ii) such released
party is sued by Constar for any matter purportedly settled or waived hereby,
Constar shall immediately pay Owens-Illinois, Inc. the sum of twenty-five
million one hundred thousand U.S. dollars ($25,100,000) plus interest calculated
at the prime rate from the date of this Agreement to the date of payment.
Owens-Illinois, Inc. is a third-party beneficiary of this Settlement Agreement
for purposes of this paragraph 12 and Owens-Illinois, Inc. shall have the right
to enforce paragraph 12 but only by utilizing the arbitration provisions of
paragraph 5.

 

13. This Settlement Agreement may be executed by the parties hereto in several
counterparts, each of which shall be deemed to be an original, and all of which
shall constitute together but one and the same agreement.

 

14. By executing this Settlement Agreement, each of the parties represents and
warrants that it has all necessary power and authority to execute and deliver
this Settlement Agreement, that this Settlement Agreement has been duly executed
and delivered by such Party, and that this Agreement is an enforceable
obligation of such Party.

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Settlement Agreement to
be duly executed in their respective names by their duly authorized
representatives as of the date and year first written above.

 

 

 

CONSTAR INTERNATIONAL INC.

 

CONTINENTAL PET TECHNOLOGIES, INC.

By:  

/s/ David Waksman

--------------------------------------------------------------------------------

  By:  

/s/ James W. Baehren

--------------------------------------------------------------------------------

Name:   David Waksman   Name:   James W. Baehren Title:   Vice President,
General Counsel   Title:   Agent and Attorney in Fact     and Secretary        

 

Owens-Illinois, Inc. consents to Paragraphs 1(a), 2(b), and 12 above.

 

OWENS-ILLINOIS, INC.

 

By:  

/s/ James W. Baehren

--------------------------------------------------------------------------------

Name:   James W. Baehren Title:   Senior Vice President

 

- 9 -